Order filed, February 7, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00094-CV
                                 ____________

   KRISTEN C. HITCHCOCK TAKARA, AS REPRESENTATIVE AND
   INDEPENDENT ADMINISTRATIX OF THE ESTATE OF REUBEN
                 BLAIR HITCHCOCK, Appellant

                                            V.

                         ANDREW JACKSON, Appellee


                    On Appeal from the 20th District Court
                             Milam County, Texas
                       Trial Court Cause No. CV39023


                                     ORDER

      The reporter’s record in this case was due February 6, 2020. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Angela Ralston, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Chief Justice Frost and Justices Christopher Bourliot.